DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of amendment, remarks, and request for extension of time, all filed 09/27/2021.
Claims 65, 72, 78, 80, 82, 85, 87, 92-93, 95, 99, and 104 are amended.
Claims 66, 69, 71, 73-74, 77, 79, 83-84, 88-89, 94, 96-97 and 100 are canceled.
New claims 106-120 are added.  
Claims 65, 67-68, 70, 72, 75-76, 78, 80-82, 85-87, 90-93, 95, 98-99 and 105-120 are pending.

Election/Restrictions
Applicant’s election of a) bundle arrangement of 69, b) l-lactide as specific biodegradable material, c) sheet as the form of the reinforcement component, d) interlocked fiber element, e) the structure of claim 85, f) bent pin and g) 6 sided in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Applicant identified all claims 65-105 as reading on the elected species.

Priority
This application is a continuation-in-part of 16/657,610 filed 10/18/2019 and which is a continuation of 16/040,164 filed 07/19/2018, now US 10517654 B2 and which claims benefit and priority to other patents, non-provisional applications and provisional applications as listed in the ADS filed 11/01/2019.

Response to Arguments
The Specification: The amendment to page 44, lines 6, 9 and 10 (paragraphs [01520] and [0153] of the publication) and page 83, lines 6, 9 and 10 (paragraphs [0346] and [0347] of the publication) does not overcome the objection because the link is still active/bowser executable.
The rejection of claim 89 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because claim 89 has been canceled.
Double Patenting Rejections:   With respect to the provisional double patenting rejection, applicant traverses the rejection because applicant argues that the amendment to claim 65 makes the rejection moot; that applicant reserves the right to present additional arguments and/or file terminal disclaimer after allowable subject matter is identified --- the rejection being provisional in nature.    The examiner disagrees.   A) 16/025,639 has an earlier filing date of at least 2013.   B) 16,349,086 has been patented as 11,058,796 B2.   C) 16/672,206 has been allowed.   The rejections will be maintained below with modification to address the amendment.
Prior art Rejections: Applicant argues that the prior art does not teach the reinforcing component be present in an amount of at least 20 volume percent of the composite and the prior art does not also teach that the fibers are present in an amount of 10-75 volume percent of the 
Response: The examiner disagrees.   However, the amendment to claim 65 removes the rejection under 35 IUSC 102 over Rose.   The amendment however necessitates modification of the rejections giving rise to rejections under 35 USC 103 that was not present in the office action of 03/26/2021.   
With respect to the first full paragraph of page 11 of the response filed 09/27/2021, it appears that applicant intended to refer to claim 65 and not claim 1 as claim 1 was canceled on 06/29/2020.   Further also, claim 105 is not an original claim because claim 105 was added on 12/21/2020.

Maintained Objection
To The 
Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The original specification, which is the substitute specification filed 06/29/2020, at page 44, lines 6, 9 and 10 (paragraphs [01520] and [0153] of the publication) and page 83, lines 6, 9 
The hyperlink is still active/computer executable even after the amendment.
Correction is respectfully requested.

Withdrawn Rejections
Claim Rejections - 35 USC § 112
The rejection of claim 89 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the cancellation of claim 89. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
		
Claims 65, 67-68, 70, 72, 76, 78, 87, 88, 98, 103, 104 and 112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 75, 77, 79-82, 84, 89-92 and 97-99 of co-pending Application No. 16349086 (reference application) (now US 11,058,796 B2; claims 1-3, 5-7, 9-14, 16-18) in view of Rose et al. (US 20120029102 A1); and further in view of Pertici (US 20110218646) for teaching specific degradable polymers of examined claims 98 (and 105, not rejected here) and the L-lactide is the elected L-lactide. 
Examined claim 65 teaches a composite reinforcement component as a core structure of the composite.   The reinforcement component comprises degradable matrix and dispersed within the degradable matrix are fiber bundles; an outer layer or region comprising degradable polymer is formed on the core structure or the reinforcement component.   Examined claim 65 has also been amended to say that the composite is a screw or pin or anchor, that the reinforcing component is present in an amount of at least 20 volume percent of the composite and that the fibers are present in an amount of 10-75 volume percent of the composite.   Examined claim 87 describes the fibers as biodegradable or bioabsorbable silicate soluble glass fibers.
Co-pending claims 1, 75, 77, 79-82, 84, 89-92 and 97-99 (now issued as 1-3, 5-7, 9-14, 16-18) teach composite barrier that comprises degradable reinforcing element in degradable matrix (co-pending claim 1), the reinforcing element is soluble glass fiber (co-pending claims 75, 77, 79-82, 84, 89-92 and 97-99); co-pending claims 81, 82, 84, 89 and 90 teach degradable outer shell which meets the elements of the outer regions of instant claims 65, 98, 103, 104 and 105.   Please note that while examined claim 105 is identified as teaching outer regions, claim 105 has not been rejected or included in the rejected claims above because these claims recite features that are not taught by the co-pending claims.
The co-pending claims differ from the examined claims by not teaching that the fibers are arranged as bundles or that fibers are bundles.   However, Rose teaches that fibers arranged as bundles or fiber bundles increases the overall strength of the composite (see the whole document with emphasis on paragraph [0204]).   Therefore, at the effective date of the invention, the artisan would be motivated to arrange the fibers as bundles with the expectation of increasing the strength of the composite.   With regards to the composite being in the form of a screw, Rose teaches that devices for treating fractures are in the form of screws, pegs or pins (see at least 
With regards to claim 98, the co-pending claims while teaching that the composite contains degradable matrix/fibers/reinforcing components, the co-pending claims do not teach the specific degradable polymers of examined claim 98.    However, Pertici teaches that polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone and PLA/PCL biodegradable polyesters are suitable in bone implant matrix (see claim 36 of Pertici).   Therefore, one having ordinary skill in the art at the time the invention was made would use degradable polymers such as polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone and PLA/PCL biodegradable polyesters as the degradable polymer/materials in the examined claims with the expectation that these known degradable polymers would degrade.  Parallel and transverse orientations are the various configuration of fibers, parallel and/or transverse.
For new claim 112, the composite being designed for use in oceanographic environment is the intended use of the composite; and degradation in the oceanic water is what the composite would characteristically undergo when introduced in oceanographic environment.
This is no longer provisional nonstatutory double patenting rejection because the patentably indistinct claims have now been patented.

Claims 65, 67-68, 70, 72, 76, 78, 80, 86-87 and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 246-250, 254, 255,  of co-pending Application No. 16/025,639 in view of Rose et al. (US 20120029102 A1). 
Examined claim 65 teaches a composite reinforcement component as a core structure of the composite.   The reinforcement component comprises degradable matrix and dispersed within the degradable matrix are fiber bundles; an outer layer or region comprising degradable polymer is formed on the core structure or the reinforcement component.   Examined claim 65 has also been amended to say that the composite is a screw or pin or anchor, that the reinforcing component is present in an amount of at least 20 volume percent of the composite and that the fibers are present in an amount of 10-75 volume percent of the composite.   Examined claim 87 describes the fibers as biodegradable or bioabsorbable silicate soluble glass fibers.
Examined claim 87 describes the fibers as biodegradable or bioabsorbable silicate soluble glass fibers. The degradable matrix materials are listed in examined claim 78.
Co-pending claims 246-250 teach composite implant that comprises degradable matrix material that is degradable polymer, more than one degradable reinforcing element that is disposed within the degradable matrix; reinforcing element comprises flexible rod fibers having twisted configuration and formed of degradable filaments; the degradable polymer is lactide, L-lactide, D-lactide, DL-lactide, polylactide (PLLA), poly-D-lactide (PDLA), poly-DL-lactide (PDLLA), glycolide, caprolactone, hydroxybutyrate (PHB), polyurethane or polyesters (co-pending claims 247 and 264).   Co-pending claims 254, 257, 262 and 263 teach that the composite implant has outer degradable region that is comprised of at least one layer and co-pending claim 255 teaches plurality of layers.    Co-pending claim 273 teaches the cross sectional profile to take the shape of 3-sided, 4-sided, 6-sided, 8-sided, cruciform and multi-lobed and this recitation meets the requirement of examined claims 99; co-pending claim 276 teaches the claim 96 and the bent pin meets the elected bent pin;  co-pending claim 281 teaches that the fibers of the rods have same axial direction and this recitation meets the examined claimed limitations of claim 72 and co-pending claim 284 teaches that bias fiber bundles are present in wound connecting structures meeting the requirement of examined claim 72.    
While designated co-pending claims teach the elements of examined claims 65-74, 76-80, 86-88, 96 and 99; and co-pending claim 284 teaches bias fiber bundles as interconnecting structure, the co-pending claims differ from the examined claims for not teaching that the fibers are bundles or are arranged as bundles.
However, Rose teaches that fibers arranged as bundles or fiber bundles increases the overall strength of the composite (see the whole document with emphasis on paragraph [0204]).   Therefore, at the effective date of the invention, the artisan would be motivated to arrange the fibers as bundles with the expectation of increasing the strength of the composite.   Parallel and transverse orientations are the various configuration of fibers, parallel and/or transverse.   With regards to the composite being in the form of a screw, Rose teaches that devices for treating fractures are in the form of screws, pegs or pins (see at least paragraphs [0006], [0009], [0091]-[0092], [0153], [0184], [0193], [0228] and [0233], Figs 40-41, 43, 45 and 49-54).   Further also, the braided structure 1805, broadly meeting the limitation of twists, occupy volume space within the device composite rendering the requirement prima facie obvious absent a showing that the claimed volume percent confers unexpected results.   
    	This is a provisional nonstatutory double patenting rejection.
	
Claims 65, 67-68, 70, 72, 75-76, 78, 80-82, 85-87, 90-93, 95, 98-99 and 105-120 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-111 of co-pending Application No. 16/672,206  (now allowed) in view of Rose et al. (US 20120029102 A1). 
Co-pending claims 75-111 teach all the elements of examined claims 65-105.   The co-pending claims differ from the examined claims in that the co-pending claims do not teach fiber bundles or fibers arranged as bundles.
However, Rose teaches that fibers arranged as bundles or fiber bundles increases the overall strength of the composite (see the whole document with emphasis on paragraphs [0201], [0204]).   Therefore, at the effective date of the invention, the artisan would be motivated to arrange the fibers as bundles with the expectation of increasing the strength of the composite.   Rose also teaches that the fiber bundles are held together with bias weaves (paragraph [0201]) and that the fiber bundles can be axial, biaxial or triaxial (paragraph [0026], [0027], [0110], [0112], [0115], [0208], [0209]) and the balloon may include axial channels or cannulation (paragraphs [0160], [0164]).   With regards to the composite being in the form of a screw, Rose teaches that devices for treating fractures are in the form of screws, pegs or pins (see at least paragraphs [0006], [0009], [0091]-[0092], [0153], [0184], [0193], [0228] and [0233], Figs 40-41, 43, 45 and 49-54).   Further also, the braided structure 1805, broadly meeting the limitation of twists, occupy volume space within the device composite rendering the requirement prima facie obvious absent a showing that the claimed volume percent confers unexpected results.   
The comprising language is open.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 65, 66, 76, 78, 79, 80, 81, 86, 87, 96-98 and 100-103 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rose et al. (US 20120029102 A1) is withdrawn in light of the amendment to claim 65.


Modified Rejections
Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 65, 72, 76, 78, 80-81, 86-87, 98, 101-103, and new claims 111-112 and 119-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20120029102 A1).
Claim 65 teaches a composite reinforcement component as a core structure of the composite.   The reinforcement component comprises degradable matrix and dispersed within the degradable matrix are fiber bundles; an outer layer or region comprising degradable polymer is formed on the core structure or the reinforcement component.   Claim 65 has also been amended to say that the composite is a screw or pin or anchor, that the reinforcing component is present in an amount of at least 20 volume percent of the composite and that the fibers are present in an amount of 10-75 volume percent of the composite.   Claim 87 describes the fibers as biodegradable or bioabsorbable silicate soluble glass fibers.

Rose discloses composite implants (see the whole document with emphasis on the abstract and Figures 49-54).   Figures 49-54 specifically shows braided structures.   The composite implant comprises degradable matrix material in the form of putty (paragraph 0012]); the degradable putty material is comprised of biocompatible and partially resorbable resins (paragraph [0122]); the resorbable materials are listed in paragraph [0121] and among the list are polyesters such as poly-(D,L-lactide-co-glycolide), polyglycolide-co-trimethylenecarbonate, poly-(L-lactide), poly-Lactic acid (PLA), poly-(D,L-lactide), poly-(D,L-lactide-co-glycolide) (PDLLA-co-PGA), poly-(L-lactide) (PLLA), poly-(D-lactide) (PDLA) and Rose discloses claim 86, and the woven elongated structure is braided (paragraph [0026]); the filament is comprised of poly-alpha-hydroxy acids, polylactides, polyglycolides, poly-(DL-lactide-glycolide), poly-L-lactide), poly-(D,L-lactide), poly-(D-lactide), or combinations thereof and copolymers thereof (paragraph [0030]).   The composite implant also has an outer braided elongated structure (paragraph [0026]) and the outer braided elongated structure of the composite implant meets the limitation of outer region of the claims and the coating represents the at least one layer of claim 65.   Polylactic acid copolymer reads on the elected polymer.   Rose teaches the composite to comprise of fixation devices that are woven elongated structure fabricated from resorbable claim 76; for claim 72, bundles are disposed axially within the braided elongated  structures (paragraph [0026]) and the elongated structures are comprised of degradable matrix (see at least paragraphs [0119], [0153]); the bundles are comprised of resorbable polymer (paragraph [0025]) and the resorbable polymer is polyurethane, polyesters such as polylactides, polyglycolides, poly-L-lactides (see at least paragraph [0030]) and these polymers are degradable and meet the limitation of the degradable polymers in examined claims 78 (and 105, not rejected).   The reinforcing element is in the form of rods (see at least paragraph [0150]) and the rod meets the limitation of claim 80.   Applicant elected sheet.   However, the claims have not been amended and rod is recited in claim 80.   Rose also teaches that the mechanical interlocking between fibers in the braid improves topological structure on the braid surface (paragraphs [0207] and [0094]) and the braids is part of the reinforcement element, and crimped longitudinal fibers are combined into bundles such that the limitation of claim 81 is met and with the composition described above teaching all the elements of claim 119 except for specifically teaching that the bundles are parallel to one another.   When the resin is ceramic such as phosphate (paragraphs [0130], [0150], [0167]), claim 87 is met.   Bag or balloon is present at the outer surface (paragraph [0155]).   For claim 98, the cross-sectional profile being determined by the number and disposition of the bundles is how the cross sectional profile is determined and because the composite comprises fiber bundles whose cross sectional view is disclosed as in Figs 34, 45-54, the requirement for claim 98 is met.   The composite implant contains channels or cannulation (see the whole document with emphasis 101-102, when the filler particle has a diameter of 10 micron (paragraph [0016]) the requirement for the particle diameter in the ranges recited in claims 101 and 102 is met.   For claim 103, the recitation that at least one layer is configured to modulate passage of water through the outer region is what the layer in Rose would do when configured to modulate the passage of water.
Rose differs from claim 65 by not specifically teaching that the reinforcing component is present at least 20 volume percent of the composite and that the fibers are present in an amount of 10-75 volume percent of the composite.    However, Rose teaches that fibers arranged as bundles or fiber bundles increases the overall strength of the composite (see the whole document with emphasis on paragraphs [0201], [0204]).   With regards to the composite being in the form of a screw, Rose teaches that devices for treating fractures are in the form of screws, pegs or pins (see at least paragraphs [0006], [0009], [0091]-[0092], [0153], [0184], [0193], [0228] and [0233], Figs 40-41, 43, 45 and 49-54).   Further also, the braided structure 1805, broadly meeting the limitation of twists, occupy volume space within the device composite such that at the effective date of the invention the person of ordinary skill in the art would predictably expect that the reinforcing element and the fibers occupy volume within the composite and with reasonable expectation of specific volumes for the reinforcing element and the fibers that would effectively produce effective bone repair, thereby rendering the requirement in claims 65 and 120 prima facie obvious absent a showing that the claimed volume percent confers unexpected results.   The twisted nature of the braids renders news claim 111 and 120 prima facie obvious.  Also, for new claim 112, the composite being designed for use in oceanographic environment is the intended use of the composite; and degradation in the oceanic water is what the composite would characteristically undergo when introduced in oceanographic environment.   As for new claim 
Therefore, Rose renders claim 65 prima facie obvious and dependent claims 72, 76, 78, 80-81, 86-87, 98, 101-103, 111-112 and 119-120 prima facie obvious.

Claims 65, 67-68, 70, 72, 75, 99, 104 and 119-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20120029102 A1) as applied to claim 65 in view of Arif Iftekhar (“Biomedical Composites, Chap 12, 1.1 to 12.17, 2004). 

Rose has been described above to render claim 65 prima facie obvious.   Claims 67-68, 70, 75, 99 and 104 depend directly and indirectly on claim 65.    Rose specifically talks about braided elongated fiber bundles (paragraph [0026], [0027]) and teaches that there are spacings between groups of vertical fiber bundles (paragraph [0093]) and teaches plurality of longitudinal reinforcing fiber bundle (paragraph [0095]).   See also paragraphs [0111] and [0112].   Paragraph [0112] teaches that bundle of elongated braids are disposed axially within a larger elongated braid and each bundle includes plurality of filaments (paragraph [0199]).   However, Rose differs from claims 68, 70 and 72 new claim 119 in that Rose does not specifically teach that the fiber bundles are parallel.   But Arif Iftekhar teaches that fibers can be oriented in one, two or three dimensions resulting in unidirectional, planar, and random reinforcement systems; that the volume fraction of fibers oriented in a given direction strongly affect the physical properties of the composite in that direction; and the unidirectional and planar reinforced compositions exhibit 
Therefore, at the effective date of invention, one having ordinary skill in the art would expect that the longitudinal fiber bundles would be unidirectional or parallel one to another.   Parallel and transverse orientations are the various configuration of fibers, parallel and/or transverse.   It is also known in the art that fibers could be unidirectional or bidirectional (woven, planar), random orientation (see Figure 12.2), the artisan would also expect that the fiber bundles could be any of known orientations including transverse one to another. 
Rose teaches that bundles are disposed axially within the braided elongated structures (paragraph [0026]) and the bundles were braided over fixed diameter mandrel using bias (paragraph [0201]).  
For claims 67 and 75, Rose contemplates that there are spacings between groups of vertical fiber bundles (paragraph [0093]) and teaches plurality of longitudinal reinforcing fiber bundle (paragraph [0095]).   Rose does not say that those spacings are degradable matrix.   However, it would be expected that the spacings comprise degradable polymer because bundles are disposed axially within the braided elongated structures (paragraph [0026]) and the elongated structures are comprised of degradable matrix (see at least paragraphs [0119], [0153]) such that the spacings would comprise degradable polymer matrix. 
For claim 99, the cross-sectional profile being determined by the number and disposition of the bundles is how the cross sectional profile is determined and because the composite comprises fiber bundles whose cross sectional view is disclosed as viewed from Figs 34 and 45-54.   Circular, round and other forms of cross-sectional profiles are all variations of cross 
For claim 104, the composite implant of Rose has an outer braided elongated structure (paragraph [0026]) and the outer braided elongated structure of the composite implant meets the limitation of outer region of the claims and the coating (paragraphs [0025], [0030]) represents the at least one layer.    Also, Rose teaches spacings between groups of vertical fiber bundles (paragraph [0093]) and plurality of longitudinal reinforcing fiber bundle (paragraph [0095]) is a teaching of plurality of layers.   However, Ross does not teach that the layers have equal thicknesses or varying thicknesses of the outer region.   Layers have thicknesses.   In general, because layers must have some thicknesses and the thicknesses could be equal or varying.   Therefore, at the effective date of the invention, the artisan would expect the layers to have certain thicknesses, same, equal or varying from layer to layer.   There is however, no demonstration that layers having equal thicknesses or varying thicknesses provide unexpected results to the composite. 
Rose in view of Arif Iftekhar renders claims 67-68, 70, 72, 75, 99, 104 and 119-120 prima facie obvious.

Claims 65,  80, 82, 85, 90-93 and 95, and new claims 109, 110 and 113-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20120029102 A1), as applied to claims 65 and 79, 80 and 87, in view of  Chiang et al. (US 6726641 B2) and further in view of Arif Iftekhar (“biomedical Composites, Chap 12, 1.1 to 12.17, 2004)
Claims 82 and 85 depend claim 65.   Claims 90 and 91 depend on 85; 92 on 91; 93 on 92; and 95 on 93.   Claims 109 depends on claim 85. 
Rose has been described above to render prima facie obvious claim 65 and 80.    Rose teaches the reinforcement elements as plates or rod (paragraphs [0150], [0153], [0154]) pins or tubes (paragraph [0238]) and that the reinforcing element may be included and positioned inside the woven elongated structure (paragraph [0240]); the reinforcing element could also be a spacer fabric that may have thicker longitudinal fibers or fiber bundles (paragraph [0092]) and the spacer fabric can be rolled or folded (paragraph [0026]).   Although teaching that its fabric spacer can be rolled or folded, Rose differs from claim 82 in that Rose does not say that its reinforcing element is in the form of sheet (the elected form of the reinforcement component).   
However, it would be expected at the effective date of the invention that the fabric spacer reinforcing element can be rolled or folded into a sheet.   This interpretation is supported by Chiang who teaches that composite material for orthopedic use (see the whole document with emphasis on the abstract) in the form of flat sheet is foldable (column 3, 31-34).
Therefore, the artisan guided by the teachings of Rose would have been motivated to use the foldable fabric spacer in the form of a sheet as suggested by Chiang.   Chiang is a related art and it was known in the art at the time of the Chiang art that flat sheets used in orthopedic composite materials are foldable.   Therefore, the design choice of using foldable or roll-able sheet as the reinforcing element in Rose enables flexibility in its use where the foldable sheet conforms to the shape of the surface to which it is applied.   
For claims 85 and 109 and 119, Arif Iftekhar teaches that fibers can be oriented in one, two or three dimensions resulting in unidirectional, planar, and random reinforcement systems; that the volume fraction of fibers oriented in a given direction strongly affect the physical properties of the composite in that direction; and the unidirectional and planar reinforced compositions exhibit anisotropy (last paragraph of page 12.5).   Unidirectional is parallel as can claim 109 is met because the reinforcing element and the matrix are biodegradable.  
For claim 89, the rod of Rose may be placed in intramedullary canal which can then be anchored by inserting putty resin (paragraph [0153]).   Rod which also reads on a fixator (see fixator 910 in Figure 12) is wrapped in a mesh material that is impregnated with a putty resin (paragraph [0161]).   The mesh reads on a sheet.
With respect to claim 90, Parallel and transverse orientations are the various configuration of fibers, parallel and/or transverse.   It is also known in the art that fibers could be unidirectional or bidirectional (woven, planar), random orientation (see Figure 12.2), the artisan would also expect that the fiber bundles could be any of known orientations including transverse one to another. 
For claim 91, the recitation of “at least one layer is configured to provide desired surface characteristics” is the intended use/function of the layer.
For claim 92, the recitation that “at least one layer provides surface features to the core structure” is the characteristic of the layer.
For claim 93, the composite of Rose is comprised of braided fibers that may be threaded at the ends (paragraphs [0168] and [0201]) and this threaded form meets the requirement of claim 93.
Rose teaches that first or primary filler provides porosity bone ingrowth surfaces (paragraph [0014]).   “Desired porosity” is determinable by the artisan and is any porosity deemed desirable by the artisan.
For claim 95, Rose uses different fillers, first or primary filler (paragraphs [0014] and [0056]), second and third fillers (paragraphs [0055] and [0057]) each providing/producing its related porosity.   Therefore, the porosity of the surfaces/layer is expected to vary. 
For claim 110 and 120, the braids which are twisted renders obvious the requirement of the claim. 
For claim 113, Rose teaches spacings between groups of vertical fiber bundles (paragraph [0093]) and plurality of longitudinal reinforcing fiber bundle (paragraph [0095]) is a teaching of plurality of layers.
For claim 114, when the filler has a mean size of about 10 micron (see the whole document with emphasis on at least paragraphs [0016], [0023] of Rose), the requirement of the claim is met because about 10 micron anticipates the claimed range of from about 10 micron to 500 micron.
For claim 115, a particle diameter in the range of about 1 micron to about 15 micron ((see the whole document with emphasis on at least paragraphs [0016], [0023] of Rose), allows for diameter of less than 1 micron such that the requirement of claim 114 is rendered prima facie obvious.
For claim 116, the composite implant also has an outer braided elongated structure (paragraph [0026]) and the outer braided elongated structure of the composite implant meets the limitation of outer region of the claims and the coating represents the at least one layer of claim 65.   The recitation in claim 116 that the composite implant is configured to modulate passage of water through the outer region is the intended use of layers.   The layers in Rose is capable of being configured to carry out the same intended use.
For claim 117, the elongated braided structures are threaded and the ends of 710b in Fig. 10A is threaded (paragraphs [0201], 0167] of Rose). 
For claim 118, Rose teaches that first or primary filler provides porosity bone ingrowth surfaces (paragraph [0014]).   “Desired porosity” is determinable by the artisan and is any porosity deemed desirable by the artisan.  
Therefore, Rose in view of Chiang and further in view of Arif Iftekhar renders claims 82, 85, 90-93 and 95, and new claims 109, 110 and 113-120 prima facie obvious.

Claims free of Art:
Claim 105 and dependent claims 106-108 are free of the art but have been rejected on the ground of nonstatutory double patenting.

No claim is allowable.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant's amendment necessitated the modified/new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613